Title: To Thomas Jefferson from Benjamin Kneeland, 8 July 1801
From: Kneeland, Benjamin
To: Jefferson, Thomas


               
                  Sir,
                  East Sudbury, Jul. 8th, 1801.
               
               With a Veneration for literary and patriotic Character, a Letter addresses to You with a Packet of Manuscripts, Viz.
               The Theory of Fevers, 6 Copies.
               The Theory of Generations, 6 Copies.
               in Request of a Communication with them, as may propose, in the Sphere of Your Intercourse.
               With an Acknowledgement of a Patronage at Writings; and a high Consideration for a Personage of a Name and Character, at a Station and Interest in the United States, subscribes,
               Illustrious President, Your most Humble and Obedient Servant
               
                  
                     Benj. Kneeland
                  
               
            